Citation Nr: 0200165	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$37,616.50.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

In September 2001, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes the veteran has not challenged the amount of 
overpayment created; therefore, this decision is limited to 
the issue of entitlement to waiver of the assessed 
overpayment as listed on the title page.  But see Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. 
§ 1.911(c)(1) (2001).


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  As the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from the 
retroactive adjustment and termination of the veteran's 
pension award, after it was learned by the RO that the 
veteran had failed to report, in a timely manner, that his 
spouse was in receipt of interest and earned income in 1996 
and interest, dividends and earned income in 1997.  The Board 
observes that the RO discovered this information, reportedly 
as a result of a computer match on an Income Verification 
Match program.  The veteran's request for waiver of recovery 
of the overpayment was denied by the Committee in October 
1999, which found that there was no fraud, misrepresentation, 
or bad faith.

In his substantive appeal received in March 2000, the veteran 
reported that he was unable to work.  He maintained, 
therefore, that recovery of the overpayment would cause him 
to suffer undue financial hardship.  In addition, at his 
personal hearing in September 2001, the veteran indicated 
that his family's financial status had changed significantly 
since he submitted VA Form 20-5655 in August 1999.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
complete an updated Financial Status 
Report (VA Form 4-5655), reflecting 
monthly income and expenses, as well as 
assets.  All information obtained should 
be added to the claims folder.

2.  The RO should then verify the correct 
amount of the overpayment to be charged 
the veteran by setting forth in the 
evidentiary record on a month-by-month 
basis the amount of benefits due and paid 
for the period in question.  A copy of 
the written audit should be inserted into 
the claims folder and another provided to 
the veteran.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the Committee should review the record and 
re-adjudicate the veteran's request for 
waiver of the recovery of the assessed 
overpayment of disability pension 
benefits, affording consideration to all 
elements of the standard of equity and 
good conscience.  The basis of the 
decision should be clearly set forth, and 
reference should be made to the pertinent 
facts, the applicable law and regulations, 
and the reasons for the decision.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




